Judge Webb
dissenting.
I dissent. I believe Freeman was in default when notice was given to him on 14 October 1981. The premium due was $53.77. He could not pay this by sending $30.00 to Great American. I do not believe the notice sent to Freeman expressly stated that $25.77 was due on 1 November 1981. I believe it told him that the payment was past due at the time of the notice and the policy would be cancelled on 1 November 1981 unless payment was received prior to that date. This notice complied with the statutory requirements and Freeman’s policy was cancelled effective that date. I vote that it was error not to grant Great American’s motion for summary judgment.